Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s invention uses a single device to receive a chat message including information on an image sent from another electronic device through a chatroom, filter an image corresponding to a chat message based on a keyword extracted from the image and then displaying the keyword or a blurred thumbnail based on the keyword matching a keyword established as an image filtering condition.  Though the prior art taught some of the individual features of the claim, the prior art did not teach or suggest that the combination would be obvious.  The previously applied art, Fredinburg, taught filtering images based on keywords extracted from an image in a chat context however the Fredinburg reference is implemented separate from the device that would display the modified image.  All of the filtering in Fredinburg occurs in a server.  U.S. Patent Application Publication Number 2017/0201571 by Sherf teaches a method of reducing image quality to conserve bandwidth (paragraph 180) in a chat context (paragraph 73) but Sherf does not teach doing so at a device that also filters and displays the image content.  U.S. Patent Application Publication Number 2013/0346337 to O’Donnell teaches a method of filtering images based on keywords (paragraph 57) but it does not teach doing so in a single device in the manner claimed by the applicant.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442